Citation Nr: 1125565	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for a right wrist disability.

2. Whether new and material evidence has been received to reopen a claim of service connection for right knee disability as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1959 to October 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Cheyenne, Wyoming RO.       

In April 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received.  

At a pre-hearing conference, it was established that the only issues before the Board were those listed on the preceding page (the matter of the rating for left ulnar and median sensory neuropathy was addressed in a May 2010 statement of the case (SOC)).  

Also at the pre-hearing conference the Veteran's representative alleged that a June 2010 letter and VA Form 9 (substantive appeal) that withdrew the appeal in the matter of entitlement to a total rating based on individual unemployability (TDIU) were in error.  That matter is referred to the RO for any appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

	Right wrist

On January 1987 service separation examination the Veteran's upper extremities were normal on clinical evaluation.  The examiner noted that the Veteran had a painful right wrist (from arthritis).  Another notation notes that the Veteran fractured his right wrist in high school, in 1958-1959, at which time it was casted; there were no complications and no sequelae.   

At the April 2011 videoconference hearing the Veteran testified that he was in a fight in service and sustained a right wrist injury.  He related that since his discharge from service he has received VA treatment, and that the right wrist was X-rayed s at the Cheyenne VA Medical Center (VAMC) and right wrist arthritis was diagnosed.  A review of the VA treatment records associated with the claims file did not reveal any diagnostic studies or diagnoses pertaining to the right wrist.  The Veteran's representative noted that the Veteran was in fact being treated for the right wrist at VAMC Cheyenne.  Hence, the record reflects that there are pertinent VA treatment records that are outstanding.  Such records are of record, and must be secured.  In addition an examination to secure a nexus opinion is necessary.

	Right knee

The Veteran had advised the RO that he did not wish for them to secure private treatment records from a Dr. Lindquist, but would submit them himself.  At the April 2011 videoconference hearing it was noted that treatment records from Dr. Lindquist (a sports medicine physician) remained outstanding, and that there were additional outstanding treatment records from a Dr. Davis.  [It is unclear whether Dr. Davis is a VA or private provider.]  The Veteran also noted that he was currently receiving knee injections from an unidentified provider.  As the outstanding records may contain pertinent evidence, they must be secured.  

The Veteran is advised that a governing regulation provides that when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a)

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his right wrist and right knee from May 2010 to the present.  He should be asked to identify by approximate date when his right wrist was X-rayed and arthritis was diagnosed, and the report of that visit must specifically be sought.

The RO should also ask the Veteran to identify any and all private evaluation and/or treatment he received for his right wrist and right knee.  He should prepare a chronological listing of all providers of the private treatment and also submit any releases necessary for VA to secure records from the private providers, specifically including: Dr. Lindquist, Dr. Davis (if not a VA physician), and the provider who gives him knee injections.  The RO must secure complete pertinent records from the sources identified.  If any provider does not respond to the RO's request for records identified, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that the records are received.  He must be afforded the period of time afforded by law to submit the identifying information and releases (and if he fails to do so, this matter must be processed under 38 C.F.R. § 3.158(a)).  If any records are unavailable, there must  be an explanation of the reason for the unavailability.  

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any right wrist disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies or tests should be performed (if the records secured pursuant to the request above do not show right wrist arthritis, the studies must include X-rays to ascertain whether the Veteran has such pathology).  Based on review of the record and examination of the Veteran the examiner should identify (by medical diagnosis) any current right wrist disability and opine whether it is at least as likely as not (a 50 percent or greater probability) related to his service (to include notation of arthritis therein).  The examiner must explain the rationale for the opinion.  

3. The RO should ensure that all development ordered above is completed (and if the records received pertaining to the right knee warrant reopening of that claim and further development of the evidence in the matter, arrange for such), and then re-adjudicate the claims.  If either remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

